FILED
                             NOT FOR PUBLICATION                             MAR 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JURY IVETTE HERRERA-BARRIOS,                     No. 12-72004

               Petitioner,                       Agency No. A201-041-404

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Jury Ivette Herrera-Barrios, a native and citizen of Venezuela, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the BIA’s factual findings. Nagoulko v. INS, 333 F.3d 1012, 1015 (9th

Cir. 2003). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction over Herrera-Barrios’s unexhausted allegations

regarding her membership in a particular social group. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004).

      Substantial evidence supports the agency’s finding that Herrera-Barrios

failed to establish past persecution because, even considered cumulatively, her

experiences in Venezuela – receiving anonymous threats, being followed once, and

not being considered for a government job – do not rise to the level of persecution.

See id. at 1016-17 (record did not compel finding that being discriminated against,

harassed, and fired from job because of religious beliefs rose to level of

persecution); Lim v. INS, 224 F.3d 929, 936-37 (9th Cir. 2000) (threats without

more are generally insufficient to prove past persecution). Further, the record does

not compel the conclusion that Herrera-Barrios has demonstrated a well-founded

fear of persecution based on these past acts. See Prasad v. INS, 47 F.3d 336, 340

(9th Cir. 1995) (petitioner’s evidence did not compel a factfinder to conclude that a

well-founded fear of persecution existed).




                                           2                                  12-72004
      Because Herrera-Barrios has not established eligibility for asylum, she

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Herrera-Barrios failed to establish that it is more likely than not she will be

tortured by or with the acquiescence of a public official or other person acting in an

official capacity if she returns to Venezuela. See Wakkary v. Holder, 558 F.3d

1049, 1068 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                    12-72004